 

Exhibit 10.5

 

CPI CARD GROUP INC.
OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT
FOR UNITED KINGDOM PARTICIPANTS

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made effective as
of September 25, 2017 (the “Grant Date”) by and between CPI Card Group Inc., a
Delaware corporation (the “Company”), and                                    
(the “Participant”), pursuant to the CPI Card Group Inc. Omnibus Incentive Plan,
as in effect and as amended from time to time (the “Plan”). Capitalized terms
that are not defined herein shall have the meanings given to such terms in the
Plan.

WHEREAS, the Company desires from time to time to grant options to purchase
Shares to certain key Employees, Directors and Consultants of the Company and
its Subsidiaries or Affiliates (together referred to as the “Group” and each as
a “Group Company”);

WHEREAS, the Company has adopted the Plan in order to effect such grants; and

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan,
and the Committee has determined that it is in the interest of the Company to
make this grant to the Participant; and

WHEREAS, the Company shall promptly seek stockholder approval to amend the Plan
to, among other provisions, increase the amount of Shares that may be awarded
thereunder to include an amount not less than the Contingent Portion.

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

1.         Shares Subject to Option; Exercise Price.

(a)        Shares Subject to Option; Stockholder Approval.  The Company shall
grant to the Participant, effective as of the Grant Date, an option to purchase
                    Shares from the Company, which shall become exercisable, if
at all, as provided in Section 2(a) (the “Option”). The grant of 44.247653% of
the Option, rounded up to the nearest whole Share (the “Contingent Portion”), is
contingent upon the stockholders of the Company approving an increase in the
number of Shares available for issuance under the Plan, which approval the
Company will use reasonable best efforts to promptly seek and obtain. If the
stockholders do not approve an increase in the number of Shares available for
issuance under the Plan at or by the date of the Company’s 2018 annual meeting
of stockholders, then the Contingent Portion shall become null and void on such
date.

(b)        Exercise Price.  The Option shall have an Exercise Price of $1.05 per
Share, which is not less than the Fair Market Value per Share on the Grant Date.



1

--------------------------------------------------------------------------------

 

 

(c)        Option Subject to Plan.  By signing this Agreement, the Participant
acknowledges that he or she has been provided a copy of the Plan and has had the
opportunity to review such Plan.

 

(d)        Character of Option.  The Option granted hereunder is not intended to
be an “incentive stock option” within the meaning of Code Section 422.

2.         Vesting and Exercisability; Expiration.

(a)        Vesting and Exercisability.  The Option shall vest and become
exercisable in installments as follows:

Vest Date

Vest Quantity

1st anniversary of Grant Date

[NUMBER OF SHARES]

2nd anniversary of Grant Date

[NUMBER OF SHARES]

3rd anniversary of Grant Date

[NUMBER OF SHARES]

 

[TOTAL NUMBER OF SHARES]

 

Each vesting period is subject to the Participant’s continuous service with the
Company or a Group Company, whether as an Employee, Director or Consultant
(“Service”), from the Grant Date through such anniversary. Notwithstanding the
foregoing, all or a portion of the Option shall vest and become exercisable at
the times and under the circumstances described in Sections 4 and 5.

(b)        Normal Expiration Date.  Unless the Option earlier terminates in
accordance with Sections 2 or 4, the Option shall terminate on the tenth
anniversary of the Grant Date (the “Normal Expiration Date”). Once a portion of
the Option has become exercisable pursuant to this Section 2, such portion of
the Option may be exercised, subject to the provisions hereof, at any time and
from time to time until the Normal Expiration Date.

3.         Method of Exercise and Payment. 

All or part of the exercisable portion of the Option may be exercised by the
Participant upon (a) the Participant’s written notice to the Company of
exercise, (b) the Participant’s payment of the Exercise Price in full at the
time of exercise (i) in cash or cash equivalents, (ii) in Shares, valued at the
Fair Market Value on the date of exercise, or (if permitted by the Committee and
subject to such terms and conditions as it may determine) by surrender of
outstanding Awards under the Plan, or (iii) by net exercise or broker’s cashless
exercise procedure, or any other procedures approved by the Committee from time
to time, and (c) the Participant entering into either or both elections required
by the Company pursuant to Section 6(e). As soon as practicable after receipt of
a written exercise notice, payment in full of the Exercise Price of any
exercisable portion of the Option in accordance with this Section 3 and receipt
of executed elections (if required by the Company) pursuant to Section 6(e), but
subject to Section 7 below, the Company shall deliver to the Participant (or
such other person or entity) a certificate, certificates or electronic
book-entry notation representing the Shares acquired upon the exercise thereof,
registered in the name of the Participant (or such other person or entity),
provided that, if the Company, in its sole discretion, shall determine that,
under applicable





2

--------------------------------------------------------------------------------

 

 

securities laws, any certificates issued under this Section 3 must bear a legend
restricting the transfer of such Shares, such certificates shall bear the
appropriate legend.

4.         Termination of Service.

(a)        Termination due to Death or Disability.  In the event that the
Participant’s Service terminates by reason of the Participant’s death or
Disability, then any unvested portion of the Option held by the Participant
shall immediately vest in full, and the Option may be exercised by the
Participant or the Participant’s beneficiary as designated in accordance with
Section 9, or if no such beneficiary is named, by the Participant’s estate, at
any time prior to one (1) year following the Participant’s termination of
Service or the Normal Expiration Date of the Option, whichever period is
shorter. The Option shall terminate immediately thereafter.

(b)        Termination due to Retirement.  In the event that the Participant’s
Service terminates by reason of the Participant’s Retirement, any then vested
portion of the Option may be exercised by the Participant at any time prior to
one (1) year following the Participant’s termination of Service or the Normal
Expiration Date of the Option, whichever period is shorter. The Option shall
terminate immediately thereafter.

(c)        Termination due to Approved Retirement. In the event that the
Participant’s Service terminates by reason of the Participant’s Retirement and
the Participant has satisfactorily completed various requirements as set forth
by the Committee (an “Approved Retirement”), then the Option shall continue to
vest and become exercisable in accordance with this Agreement.  The Option shall
be exercisable until the Normal Expiration Date of the Option.

(d)        Termination for Cause.  In the event that the Participant’s Service
terminates for Cause, the entire Option held by the Participant, whether or not
then vested and exercisable, shall terminate and be cancelled immediately upon
such termination of Service.

(e)        Other Termination of Service.  In the event that the Participant’s
Service terminates for any reason other than (i) death, (ii) Disability, (iii)
Retirement, (iv) Approved Retirement or (v) for Cause, then the portion of the
Option held by the Participant that is vested and exercisable as of the date of
the Participant’s termination of Service shall be exercisable at any time up
until the ninetieth (90th) day following the Participant’s termination of
Service (or, in the event that the Participant dies or becomes Disabled after
the termination of Service, but within the period during which the Option would
otherwise be exercisable hereunder, such ninety (90) day period shall be
extended to the date that is one (1) year after such termination) or the Normal
Expiration Date of the Option, whichever period is shorter. The Option shall
terminate immediately thereafter. Any portion of the Option held by the
Participant that is not then exercisable shall terminate and be cancelled
immediately upon such termination of Service.

5.         Qualifying Terminations Following a Change in Control.    

(a)        Qualifying Termination. Notwithstanding any language in the Plan or
the Participant’s employment or other services agreement with the Company to the
contrary, the Option will not vest solely upon a Change in Control unless such
Option is not assumed by the Company’s successor or converted to an equivalent
value award upon substantially the same terms effective immediately following
the Change in Control. However, the Participant will be



3

--------------------------------------------------------------------------------

 

 

immediately entitled to exercise the entire Option, whether vested or unvested,
if the Participant experiences a Qualifying Termination. A “Qualifying
Termination” occurs if, within two (2) years following a Change in Control, the
Participant’s Service is terminated (i) by the Company without Cause or (ii) by
the Participant for Good Reason.

(b)        Good Reason.  For purposes of this Agreement, “Good Reason” shall
have the same meaning set forth in the Participant’s employment or other
services agreement with the Company.  If the Participant is not party to such an
agreement that defines such term, “Good Reason” shall mean the occurrence of any
of the following circumstances or events:

(i)         a material reduction by the Company of the Participant’s base
compensation (other than pursuant to an across-the-board reduction in base
compensation applicable to similarly situated service providers of the Company);

(ii)        the transfer of the Participant’s principal place of Service to a
location fifty (50) or more miles from its location immediately preceding the
transfer; or

(iii)       the material diminution by the Company of the Participant’s duties
or responsibilities with respect to his or her Service.

The Participant will provide the Company with written notice describing which of
the circumstances above is cause for the Good Reason termination within thirty
(30) calendar days after the occurrence of the event giving rise to the notice.
The Company will have thirty (30) calendar days from the receipt of such notice
to cure the event prior to the Participant exercising his or her right to
terminate for Good Reason and, if not cured, the Participant’s termination will
be effective upon the expiration of such cure period.

 

6.         Tax Withholding.  

(a)        Whenever Shares are to be issued pursuant to the exercise of any
portion of the Option or any cash payment is to be made hereunder, the Company
or any Affiliate thereof shall have the power to withhold, or require the
Participant to remit to the Company or such Affiliate thereof, an amount
sufficient to satisfy federal, state, and local withholding tax and social
security contributions requirements, both domestic and foreign, relating to such
transaction, and the Company or such Affiliate thereof may defer payment of cash
or issuance of Shares until such requirements are satisfied; provided, however,
that such amount may not exceed the maximum statutory withholding rate.

(b)        Notwithstanding the foregoing, the Participant hereby indemnifies the
Company and any Affiliate that is the employer of the Participant, for an amount
equal to any amounts for which the Company or Affiliate is obliged to account
for: (a) under the United Kingdom’s Pay As You Earn system (or analogous system
in any other jurisdiction); and (b) in respect of employee national insurance or
social security contributions, in each case arising from the grant, vesting,
exercise or any other dealing in any Option held by the Participant or any cash
payment to be made hereunder (together, the “Tax Liability”). Pursuant to the
foregoing indemnity the Participant will enter into such arrangements with the
Company or the Affiliate for the



4

--------------------------------------------------------------------------------

 

 

recovery  of the Tax Liability which may include, but will not be limited to:
(i) within seven days of being notified by the Company or Affiliate of the Tax
Liability (or best estimate of the Tax Liability) making such payment to the
Company or Affiliate, or (ii) agreeing that an amount equal to the Tax Liability
(or the Company`s best estimate of the Tax Liability) be withheld from the
Participant’s salary, either from a single payment of salary or in equal
instalments from two or more payments of salary.

(c)        If payment or withholding of the income tax due in connection with
the Option and/or Tax Liability is not made within ninety (90) days of the end
of the United Kingdom (“UK”)  tax year in which the income tax liability arises
(or such other period specified in Section 222 of the UK Income Tax (Earnings
and Pensions) Act 2003 (“ITEPA”)) (the “Due Date”), the amount of any such
uncollected income tax shall constitute a loan owed by the Participant to the
employer of the Participant, effective as of the Due Date.  The Participant
agrees that the loan will bear interest at the then current official rate of Her
Majesty`s Revenue & Customs (“HMRC”), it shall be immediately due and repayable,
and the Company or the employer of the Participant may recover it at any time
thereafter by any of the means referred to above in this Section 6. 

(d)        For the avoidance of doubt, if the Participant is a director or
executive officer of the Company or employer Affiliate, he or she shall not be
eligible for a loan from the from the Company or employer Affiliate to cover the
uncollected income tax liability pursuant to paragraph (c) above, and any such
uncollected income tax liability may constitute a benefit to the Participant on
which additional income tax and National Insurance Contributions (“NIC`s”) may
be payable. The Participant will be responsible for reporting any income tax due
on this additional benefit to HMRC under the self-assessment regime and for
paying the Company or the Participant`s employer (as appropriate) an amount
equal to any employee NIC`s due on this additional benefit which may be
collected from the Participant by any of the means referred to in paragraph (a)
or (b) of this Section 6.

(e)        If so required by the Company, the Participant will as a condition of
exercise of an Option enter into either or both: (x) an election whereby the
Participant’s employer’s liability for secondary national insurance
contributions (“Employers Liability”) is transferred to the Participant on terms
set out in that election and approved by HMRC; (y) an election in a form
approved by the Company in respect of the Shares held  under the Option under
section 431(1) or section 431(2) of the Income Tax (Earnings and Pensions) Act
2003. The Participant agrees that the Company or the employer of the Participant
may (without limitation) collect the Employers Liability from the Participant by
any of the means set forth in this Section 6.

7.         Nontransferability of Awards. 

The Option granted hereunder may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or, on such terms and conditions as the
Committee shall establish, to a permitted transferee. All rights with respect to
the Option granted to the Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or, if permitted by the Committee, a
permitted transferee. Following the Participant’s death, all rights with respect
to the Option that were exercisable at the time of the Participant’s death and
have not terminated shall be exercised





5

--------------------------------------------------------------------------------

 

 

by his or her designated beneficiary, his or her estate or, if designated by the
Committee, a permitted transferee.

8.         Buyout and Settlement for Shares.  

Upon the purported exercise of any portion of the Option, in lieu of accepting
payment of the Exercise Price therefor and delivering the number of Shares for
which the Option is being exercised, the Committee may cause the Company either
(a) to pay the Participant an amount in cash equal to the amount, if any, by
which the aggregate Fair Market Value of the Shares as to which the Option is
being exercised exceeds the aggregate Exercise Price, or (b) to deliver to the
Participant a lesser number of Shares, having a Fair Market Value on the date of
exercise, equal to the amount, if any, by which the aggregate Fair Market Value
of the Shares as to which the Option is being exercised exceeds the aggregate
Exercise Price for such Shares. Upon payment of cash or distribution of Shares
pursuant to this Section 8, the Participant’s rights as to the portion of the
Option which is the subject of such payment or distribution shall be deemed
satisfied in full.

9.         Beneficiary Designation. 

The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his or her death. Each designation
will revoke all prior designations by the Participant, shall be in a form
reasonably prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime.

10.       Adjustment in Capitalization.  

The aggregate number of Shares subject to outstanding Option grants and the
respective prices and/or vesting criteria applicable to outstanding Options,
shall be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Committee, any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock, or any
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares affecting the Common Stock, or any issuance
of any warrants or rights offering (other than any such offering under the Plan)
to purchase Common Stock at a price materially below Fair Market Value, or any
other similar event affecting the Common Stock. All determinations and
calculations required under this Section 10 shall be made in the sole discretion
of the Committee.

11.       Transfer of Data.

The Participant consents to the Company or any Group Company processing data
relating to the Participant for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data
(including within the meaning of the United Kingdom Data Protection Act 1998)
relating to the Participant. The Company may make such information available to
any Group Company, those who provide products or services to the Company or any
Group Company (such as advisers and payroll administrators), regulatory
authorities, potential purchasers of the Company or the business in which the
Participant works, and as may be required by law. The Participant consents to
the transfer of such information to



6

--------------------------------------------------------------------------------

 

 

any Group Company and any Group Company’s business contacts outside the European
Economic Area in order to further their business interests even where the
country or territory in question does not maintain adequate data protection
standards.

 

12.       Requirements of Law.  

The issuance of Shares pursuant to the Option shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. No Shares shall be issued
upon exercise of any portion of the Option granted hereunder, if such exercise
would result in a violation of applicable law, including the U.S. federal
securities laws and any applicable state or foreign securities laws.

13.       No Guarantee of Continued Service.  

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or an Affiliate thereof to terminate the Participant’s Service at
any time (or, if applicable, in accordance with the Participant’s contract of
employment) or confer upon the Participant any right to continued Service or to
the right to compensation or damages on account of any loss in respect of
Options.  The value of any benefit realised under the Plan by a Participant
shall not be taken into account in determining any pension or similar
entitlements.

14.       No Rights as Stockholder.  

Except as otherwise required by law, the Participant shall not have any rights
as a stockholder with respect to any Shares covered by the Option granted
hereunder until such time as the Shares issuable upon exercise of such Option
have been so issued.

15.       Interpretation; Construction.  

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as otherwise expressly provided in the Plan, in the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.

16.       Amendments.  

The Committee may, in its sole discretion, at any time and from time to time,
alter or amend this Agreement and the terms and conditions of the unvested
portion of any Option (but not any previously granted vested Options) in whole
or in part, including without limitation, amending the criteria for vesting and
exercisability set forth in Section 2 hereof, substituting alternative vesting
and exercisability criteria and imposing certain blackout periods on Options;
provided that such alteration, amendment, suspension or termination shall not
adversely alter or impair the rights of the Participant under the Option without
the Participant’s consent. The Company shall give written notice to the
Participant of any such alteration or amendment of this Agreement as promptly as
practicable after the adoption thereof. This Agreement may also be amended by a
writing signed by both the Company and the Participant.



7

--------------------------------------------------------------------------------

 

 

17.       Miscellaneous.

(a)        Notices.  All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (A) delivered
personally, (B) mailed, certified or registered mail with postage prepaid, (C)
sent by next-day or overnight mail or delivery, or (D) sent by fax, as follows:

(i)    If to the Company:

 

CPI Card Group Inc.
10026 West San Juan Way
Littleton, CO 80127
Attention:  Chief Human Resources Officer
Phone:  303-345-2424

 

(ii)   If to the Participant, to the Participant’s last known home address,

 

or to such other person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.

(b)        Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

(c)        No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

(d)        Waiver.  Either party hereto may by written notice to the other (i)
extend the time for the performance of any of the obligations or other actions
of the other under this. Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representations, warranties,
covenants or agreements contained herein. The waiver by either party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by either party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.





8

--------------------------------------------------------------------------------

 

 

(e)        Code Section 409A Compliance.  This Option is intended to be exempt
from the requirements of Code Section 409A, to the extent applicable, and this
Agreement shall be interpreted accordingly. Notwithstanding any provision of
this Agreement, to the extent that the Committee determines that any portion of
the Option granted under this Agreement is subject to Code Section 409A and
fails to comply with the requirements of Code Section 409A, notwithstanding
anything to the contrary contained in the Plan or in this Agreement, the
Committee reserves the right to amend, restructure, terminate or replace such
portion of the Option in order to cause such portion of the Option to either not
be subject to Code Section 409A or to comply with the applicable provisions of
such section.

(f)         Applicable Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws. The Company and the
Participant agree that the jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), this
Agreement shall be exclusively in the courts in the State of Colorado, County of
Arapahoe or Denver, including the Federal Courts located therein (should Federal
jurisdiction exist), and the Company and the Participant hereby submit and
consent to said jurisdiction and venue.

(g)        Section and Other Headings.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(h)        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(i)         Erroneously Awarded Compensation. Notwithstanding any provision in
the Plan or in this Agreement to the contrary, this Award shall be subject to
any compensation recovery and/or recoupment policy adopted and amended from time
to time by the Company to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices.

—  Signature page follows  —





9

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Agreement or in the Plan to the contrary, the
Committee hereby reserves the right, in its sole discretion, to terminate and
cancel this Award if the Participant fails to accept this Agreement on or prior
to October 31, 2017.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

CPI CARD GROUP INC.

 

 

 

By: CPI Card Group Inc.

 

 

 

 

 

PARTICIPANT

 

 

 

Agreed via electronic acceptance

 

 

 

Name:

 

 

10

--------------------------------------------------------------------------------